DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14 – 16 and 18 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim.
Regarding Claim 14, Kim discloses “A display apparatus comprising: a substrate” (Figure 3, Items 105 ‘display device’, 110 ‘second substrate’), “a circuit layer disposed on the substrate” (Figure 3, Item 102 ‘display panel’ (Notice display panel circuitry disposed on substrate 110.)), “a display element layer disposed on the circuit layer and electrically connected to the circuit layer” (Figure 3, Items 102 and 155 ‘light emitting layer’ (Notice that at least light emitting layer is connected to the display circuitry of the display circuit layer.)), “a pad disposed on the substrate” (Figure 3, Item PE ‘second pad’), “a first 
Regarding Claim 15, Kim discloses everything claimed as applied above (See Claim 14). In addition, Kim discloses “the conductive element is electrically connected to the peripheral wiring and is electrically connected to the pad through the via of the insulating sublayer and the via of the first adhesive layer” (Figure 3, Items 189 and pch (Notice the conduction means 189 is connected to peripheral wiring 184b and pads 184 through the via pch in the insulation sublayer 181 and via pch of adhesive layer 173.)).
Regarding Claim 16, Kim discloses everything claimed as applied above (See Claim 15). In addition, Kim discloses “wherein the via of the insulating sublayer and the via of the first adhesive layer are substantively aligned” (Figure 3 (Notice that pch of insulating sublayer 181 and pch of first adhesive layer 173 are substantively aligned.)).
Regarding Claim 18, Kim discloses everything claimed as applied above (See Claim 14). In addition, Kim discloses “a second adhesive layer disposed on the touch element layer” (Figure 3, Item 190 ‘second adhesive layer’ (Notice that second adhesive 
Regarding Claim 19, Kim discloses everything claimed as applied above (See Claim 14). In addition, Kim discloses “wherein the touch element layer comprises: a buffering sublayer” (Figure 3, Item 185 ‘insulating layer’), “the sensing electrode and the peripheral wiring are disposed between the insulating sublayer and the buffering sublayer” (Figure 3 (Notice the touch pads 184 and peripheral wiring 184b are between insulating sublayer 181 and buffer sublayer 185.)), “the buffering sublayer is disposed between the sensing electrode and the second adhesive layer” (Figure 3 (Notice the a buffering sublayer 185 is between sensing electrodes 184 and second adhesive layer 190.)), “and between the peripheral wiring and the second adhesive layer” Figure 3 (Notice the a buffering sublayer 185 is between peripheral wiring 184b and second adhesive layer 190.)),  “and the conductive element is disposed on the buffering sublayer and is electrically connected to the peripheral wiring through a via of the buffering sublayer” (Figure 3, Item 189 (Notice the conduction means 189 is disposed on the buffering sublayer 185 and electrically connected to peripheral wiring 184b through the pch of the buffering sublayer 185.)).
Regarding Claim 20, Kim discloses everything claimed as applied above (See Claim 14). In addition, Kim discloses “wherein a part of the conductive element is .
Allowable Subject Matter
	Claims 1 and 3 - 13 are allowable over the prior art of record for reasoning that the prosecution history reflects.
Response to Amendments and Arguments
	Applicants amendments and arguments filed November 14, 2020 have been fully considered.
	First, the rejections of Claims 1, 12, and 13 under 35 U.S.C. 102(a)(1) as set forth and made of record in the Office Action mailed September 04, 2020 have been overcome via amendments to Claim 1.
	Second, a new thrust of rejection has been applied to Claims 14 – 16 and 18 - 20 as necessitated by amendment to Claim 14. Accordingly, the Examiner disagrees that “the asserted second portion of the conduction means 189 dispose in pch of the second substrate 181 does not cover on an upper surface of the lower layer 184b (interpreted by the Office as the claimed peripheral wiring) facing away from the adhesive layer 173” (“REMARKS”, Page 11, Lines 18 – 21). The Examiner disagrees because of the reasoning given above in the rejection of Claim 14.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        February 27, 2021